WARD, J.
The original plaintiff was Mark H. Irish. Irish sued the defendants in Erie county for fraud in putting upon him some real estate in Buffalo, and in obtaining the same property from him by fraudulent means. The *1151defendants were real-estate agents, and assumed to act as such for Irish in the purchase of real estate, and went into an arrangement with the owner of some real property in Buffalo, whereby they got an option on the property from him for $10,000, and without disclosing that fact to their principal, Mr. Irish, procured the sale to him of this property for $15,000, whereby the defendants and some persons associated with them in the transaction made $5,000. Irish took the property, made some improvements thereon, and left it in charge of the defendants, as his agents, for a time, and went away, he living in Canada. Afterwards, wanting money, he proposed to sell to the defendants the same property. They, in concert with another real-estate agent, found a purchaser for the property at $24,000, and the •defendants, without informing Irish of this fact, bought the property of Irish, giving him what he had paid for it, with interest and certain expenditures he had made upon the property, amounting in all to $17,500, and they then sold to the other party the same property for the $24,000, and, after paying an associate in the business $1,000, the defendants realized from the transaction $5,500, making the total amount they had received in operating on both sides of Mr. Irish $9,500. There was evidence to justify the jury in finding these facts, and they rendered a verdict against the defendants of only $2,000, which defendants seek to set aside, on exceptions to the refusal to nonsuit, and a refusal to direct a verdict for defendants, and to certain portions of the charge. None of the exceptions have merit, and the judgment and order should be affirmed. All concur.